DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“air moving device” in claim 1, line 12, interpreted as a device for moving air, wherein the device is the place holder and performs the function of air moving.  The specification does not explicitly describe what the air moving device is, however one of ordinary skill in the art would have understood that it is not important what the structure is, only that there is a device which moves air.  Blowers and fans are two structures which perform the function of moving air and one of ordinary skill in the art at the time of the Applicant’s filed invention would have found it reasonable to interpret the limitation as being either a fan or a blower.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-5, 7-14, 17-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not explicitly teach the system according to claim 1, wherein “the first and second ducts comprising elongated shapes that extend through and outward beyond the insulation layer and into the cabin area”; the vehicle of claim 4, wherein “the first duct comprises a smaller cross-sectional area than the second duct”; the method of claim 10, wherein “one or more second ducts that extend through the insulation layer and outward beyond the insulation layer and into the gap and outward beyond the insulation and into the cabin area”.  
The closest prior art of record is discussed below.

, “An exemplary air inlet flow 6…This airflow…may simply blow the internal cabin air through the core element 2, as indicated by the inlet flow 6…”) within a vehicle (paragraph 0003, “aircraft”), the vehicle comprises an outer wall (Fig. 1 comprising 3 and 4), an insulation layer (paragraph 0015, “separate or additional thermal insulation”), a gap (annotated by Examiner in Figure 1) formed between the outer wall and the insulation layer, and a cabin area (area from which the “cabin air” in paragraph 0011 originates) formed within the insulation layer at a center (center of the vehicle bounded by the outer wall) of the vehicle, the system comprising:
	the system not physically attached to an air moving device (“convectively driven”; see paragraph 0011, “An exemplary air inlet flow 6, and a corresponding exemplary air outlet flow 7 are schematically shown by arrows in the FIGURE. This airflow may be passive, e.g. convectively driven”)
	the gap enabling air within the vehicle to passively move into the gap, move downward through the gap (as shown by arrows 6 and 7 in Fig. 1) where moisture in the air freezes against the outer wall, and move out and back into the cabin area.


    PNG
    media_image1.png
    742
    829
    media_image1.png
    Greyscale

Figure 1:  Annotated Fig. 1 of Hachenberg.

Hesselbach (US 2012/0040599) teaches a aircraft vehicle which includes a ventilation system (Fig. 1, comprising 24 and 18) comprising an insulation layer (Fig 5, 36; see paragraph 0042, “core 36…contains…a porous foam…”) as well as a first duct (Fig. 1, 24 which includes a duct similar to the second duct formed at 38 in Fig. 5, see paragraph 0046, “Whereas, in the first embodiment, the sandwich core 36 of a sandwich board 30 serves as a air guide duct between the air source and the replenished-air outlet, the replenished air is supplied to the air-permeable portion 38 of the first top layer 32 from the interspace 29 between the aircraft fuselage 28 and the inner wall cladding 12.”) that extends through the insulation layer), the first duct comprising an inlet (Fig. 1, upstream side of 24 with respect to airflow) positioned in a cabin area (Fig. 1, 10) of the vehicle and an outlet (Fig. 1, downstream side of 24 with respect to airflow) positioned in a gap (Fig. 5, 29) formed between an outer wall (Fig. 4, 28) and the insulation layer; 
a second duct (Fig. 2, 18) that extends through the insulation layer, the second duct comprising an inlet (upstream end of 18) positioned in the gap and an outlet (downstream end of 18) positioned in a cabin area (Fig. 2, 10); 
the second duct positioned in the vehicle vertically below the first duct (See Fig. 1); the first and second ducts positioned for enabling air within the vehicle to passively move through the first duct and into the gap; the inlet and the outlet of each of the first and second ducts being open and unattached physically to an air moving device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                               /FRANTZ F JULES/       Supervisory Patent Examiner, Art Unit 3763